COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 SHAWN COKER,
 NEIGHBORHOOD PARTNERS, INC.,                 §              No. 08-13-00127-CV
 BLUE MOON REALTY GROUP AND
 WIZARD FUNDING, L.L.C.,                      §                  Appeal from

                       Appellants,            §              236th District Court

 v.                                           §            of Tarrant County, Texas

 TEISHA D. BOLES,                             §             (TC # 236-265240-13)

                       Appellee.              §


                                MEMORANDUM OPINION

       Appellants, Shawn Coker, Neighborhood Partners, Inc., Blue Moon Realty Group, and

Wizard Funding, L.L.C., have filed a motion to dismiss their appeal pursuant to TEX.R.APP.P.

42.1(a)(1). Appellee does not oppose the motion. We grant the motion and dismiss the appeal.



November 22, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.